Citation Nr: 0731059	
Decision Date: 10/02/07    Archive Date: 10/16/07

DOCKET NO.  01-07 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUE

Entitlement to an increased rating for a low back disability, 
currently with a combined evaluation of 50 percent, to 
include the issue of a rating in excess of 40 percent prior 
to October 2004.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran
ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel

INTRODUCTION

The veteran had active military service from September 1986 
to January 1992.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an August 2000 rating decision.

The veteran's claim of entitlement to an effective date 
earlier than January 27, 2000 for the grant of service 
connection for hypertension was remanded by a June 2004 
rating decision for the issuance of a statement of the case.  
However, the veteran did not file a substantive appeal with 
regard to this issue; and, as such, it is not before the 
Board. 


FINDINGS OF FACT

1.  Prior to October 2004, the medical evidence fails to show 
more than severe intervertebral disc syndrome; any limitation 
of motion of the lumbar spine; and no more than mild 
incomplete paralysis of the sciatic nerve effecting each 
lower extremity.  

2.  As of the October 2004 VA examination, the evidence shows 
pronounced intervertebral disc syndrome; severe limitation of 
motion of the lumbar spine; and continues to show no more 
than mild incomplete paralysis of the sciatic nerve effecting 
each lower extremity.  

3.  The medical evidence of record fails to show the presence 
of incapacitating episodes.  


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 40 
percent prior to October 2004 are not met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, 
4.124a, Diagnostic Codes (DCs) 5242, 5243, 8520 (2007); 
38 C.F.R. 4.71a § 5292, 5293 (2000).

2.  The criteria for a 60 percent rating for a low back 
disability (pronounced intervertebral disc syndrome) since 
October 2004 are met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, 4.124a, Diagnostic Codes 
(DCs) 5242, 5243, 8520 (2007); 38 C.F.R. 4.71a § 5292, 5293 
(2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized. 38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned. 38 C.F.R. § 4.7.

When the veteran submitted his current claim, his back 
disability was evaluated as 40 percent disabling as a 
lumbosacral strain.  In an April 2007 rating action, the RO 
determined it to be more appropriate to evaluate the 
veteran's disability as intervertebral disc syndrome, and 
assigned a 40 percent evaluation for that specific element of 
the impairment, with separate 10 percent evaluations for the 
radiculopathy effecting each of the veteran's lower 
extremities.  These 3 evaluations (40+10+10) combine to 50 
percent under the calculations set out at 38 C.F.R. § 4.25 
for combined ratings, which the RO made effective from 
October 2004.  Therefore, what the Board must consider is 
whether the veteran is entitled to a rating in excess of 40 
percent for his back disability prior to October 2004, and a 
rating in excess of 50 percent since October 2004.  

During the course of this appeal, the criteria for evaluating 
disabilities of the spine changed twice.  The first occurred 
in September 2002, and the second in September 2003.  In this 
decision, the Board will consider the criteria in effect 
prior to September 2002; the criteria in effect between 
September 2002 and September 2003; and the criteria effective 
from September 2003.  

Under the rating criteria in existence at the time the 
veteran's claim was received, a rating in excess of 40 
percent for a disability of the lumbar spine could be 
assigned several ways.

Under the regulations in effect prior to September 2002, a 40 
percent rating was assigned for severe intervertebral disc 
syndrome (IVDS) manifested by recurring attacks with 
intermittent relief; while a 60 percent rating was assigned 
for pronounced IVDS with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to site of diseased disc, with little 
intermittent relief. 

A rating in excess of 40 percent was not available under the 
old regulations, based on the range of motion of the 
veteran's lumbar spine, unless ankylosis was present.

As noted, the spinal regulations were amended in 2002 and 
2003.  Under the revised regulations, IVDS is now rated based 
on either incapacitating episodes, or by considering both the 
orthopedic (range of motion) and neurologic components of a 
back disability.  An incapacitating episode is a period of 
acute signs and symptoms due to IVDS that requires bed rest 
prescribed by a physician and treatment by a physician.  A 40 
percent rating is assigned for incapacitating episodes with a 
total duration of between 4 and 6 weeks; while a 60 percent 
rating is assigned for incapacitating episodes with a total 
duration of at least 6 weeks during the past 12 months.

Under the new criteria based on range of motion, a 20 percent 
rating is assigned when forward flexion of the thoracolumbar 
spine is greater than 30 degrees, but not greater than 60 
degrees; when the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees; or when 
there is muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent rating is assigned when forward flexion of the 
thoracolumbar spine is 30 degrees or less.  See 38 C.F.R. 
§ 4.71a, General Rating Formula for Diseases and Injuries of 
the Spine (2005).  A rating in excess of 40 percent is not 
available unless ankylosis is present.

In addition to the orthopedic manifestations of a spinal 
disability, the revision to the spinal regulations, effective 
in September 2002, requires the Board to evaluate any 
associated objective neurologic abnormalities, including, but 
not limited to, bowel or bladder impairment, separately, 
under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, 
Note (1).  The neurologic ratings will then be combined with 
the range of motion based orthopedic ratings. 

Under 38 C.F.R. § 4.124a, DC 8520, ratings of 10, 20, and 40 
percent are assigned depending on whether incomplete 
paralysis of the sciatic nerve is mild, moderate, or 
moderately severe.

Rating in excess of 40 percent prior to October 2004

The medical evidence fails to show that a rating in excess of 
40 percent is warranted for the veteran's lumbar spine 
disability prior to his VA examination in October 2004, as 
the evidence fails to show 1) pronounced IVDS, 2) 
incapacitating episodes of IVDS that require bed rest, 3) 
limitation of motion of the lumbar spine and radiculopathy of 
the lower extremities that combines to a rating in excess of 
40 percent, or 4) ankylosis of the lumbar spine. 

The veteran failed to meet the criteria for a 60 percent 
rating under the old criteria for IVDS prior to October 2004.  
His IVDS has not been described in his medical records as 
being pronounced.  Furthermore, the medical evidence of 
record failed to provide objective evidence of demonstrable 
muscle spasm prior to October 2004.  For example, while the 
veteran complained of daily muscle spasms in VA treatment 
records and at his hearing before the Board, the veteran's VA 
examination in March 2000 failed to show any demonstrable 
muscle spasms.  The examiner also found that the veteran's 
lumbosacral spine was negative for any wasting, fasciculation 
or atrophy, and the veteran had no tenderness to palpation.  
The examiner also noted that the veteran's complaints did not 
correlate with MRI results which had shown a very mild 
central disk bulging at L4-L5.  The veteran had intact 
pinprick sensation over both lower extremities and motor 
strength was 5+/5.  

The veteran's claims file is also void of any indication that 
he has been prescribed bed rest by a doctor to treat 
incapacitating episodes of IVDS.  Additionally, it was noted 
at the veteran's VA examination in October 2004 that he had 
not had any episodes of acute IVDS in the past twelve months.  
As such, a higher rating also is not available under the 
revised criteria for rating IVDS.

Prior to October 2004, the veteran also failed to demonstrate 
limitation of motion of his lumbar spine sufficient to 
warrant a rating in excess of 40 percent.  For example, at 
the March 2000 VA examination, the examiner explained that no 
range of motion could be assessed as the veteran refused to 
cooperate with the examination, stating that he was in so 
much pain he was unable to bend.  Nevertheless, in a 
September 2002 VA treatment record, the veteran was noted to 
have full active range of motion with good muscle tone, and 
no tenderness.

As such, the first demonstration of limitation of motion 
sufficient to warrant a rating in excess of 10 percent under 
the revised criteria for a lumbar spine disability was the 
October 2004 VA examination where the veteran had only 10 
degrees of flexion without pain.

Treatment records did show some evidence of pain that 
radiated from the veteran's lower back prior to October 2004, 
but without an accompanying orthopedic manifestation of 
limitation of motion, the neurological manifestations on 
their own are not sufficient to warrant a rating in excess of 
40 percent.  The veteran's claims file is void of any bowel 
or bladder incontinence.  Furthermore, while the reported 
being in constant pain in his back, with some radiation down 
his left side and a tingling sensation in his toes at his 
March 2000 VA examination, pinprick sensation was intact, as 
no decreased pinprick sensation was noted over the lower 
extremities, deep tendon reflexes were 2+ (normal) 
bilaterally, motor strength was 5+/5 in both lower 
extremities, and nerve conduction studies were normal.  Thus, 
although the veteran was diagnosed with left S1 
radiculopathy, and had a right abnormal H-reflex suggestive 
of S1 radiculopathy; the evidence fails to show that the 
radiculopathy was more than mild.  

Subsequent treatment records support this same conclusion, as 
it was noted in a September 2002 treatment record that the 
veteran had muscle strength that was 5/5 against resistance 
and straight leg raises were negative bilaterally; and in an 
April 2004 treatment record the veteran was noted to have a 
normal gait with an erect posture and no motor deficit, as 
well as no focal tenderness in the entire spine, positive 
straight leg raises at 30 degrees bilaterally, and deep 
tendon reflexes that were 1/2+ and symmetrical in both lower 
extremities.

As such, the medical evidence shows that the veteran's 
radiculopathy was mild which would warrant only a 10 percent 
rating for each lower extremity. 

Finally, while the range of motion in the veteran's lumbar 
spine was noted to be significantly limited at the veteran's 
October 2004 VA examination, the veteran was still able to 
bend his back and it was not therefore ankylosed.  

Accordingly, the medical evidence, consisting of VA treatment 
records and VA examinations, fails to show that the veteran's 
back disability warranted a rating in excess of 40 percent 
prior to October 2004 under either the old or revised 
criteria and therefore a rating in excess of 40 percent prior 
to October 2004 is denied.   

Rating in excess of 50 percent since October 2004  

The medical evidence demonstrates that as of the veteran's 
October 2004 VA examination, the veteran began to meet the 
rating criteria for a 60 percent rating under the old 
criteria for rating IVDS.  

While the examiner did not specifically remark that the 
veteran's IVDS was pronounced, he did find objective evidence 
of muscle spasms.  The examiner also indicated that the 
veteran had no sensory findings, his Achilles reflexes were 
absent, and he had bilateral straight leg raising sign at 
less than 30 degrees.  Additionally, an EMG showed bilateral 
L5-S1 radiculopathy. 

These findings were further substantiated by the veteran's 
September 2006 VA examination at which the veteran was not 
capable of repetitive motion testing, and straight leg raises 
were positive after just five degrees of lift.

Therefore, as of the October 2004 examination, the medical 
evidence showed pronounced IVDS with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm which were appropriate to site 
of diseased disc with little intermittent relief; and a 60 
percent rating is accordingly granted as of that date.

If an exceptional case arises where ratings based on the 
statutory schedules are found to be inadequate, consideration 
of an "extra-schedular" evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities will be made. 38 
C.F.R. § 3.321(b)(1).  While the 60 percent rating that is 
assigned in this case is the highest schedular rating 
available for IVDS, an extra-schedular rating is not 
warranted in the case of the veteran's back, as the 
symptomatology of his back condition are mirrored by the 
criteria for a 60 percent rating.  It is also noted that the 
veteran has been rated as unemployable on account of his 
service-connected disabilities; however, it is a combination 
of disabilities that have rendered him unemployable and not 
just his back pain.  For example, the VA examiner indicated 
in September 2006 that it is a combination of the veteran's 
back pain and his asthma that has prevented the veteran from 
working since 2000.  As such, an extraschedular rating is not 
available.

A rating in excess of 60 percent is not warranted under the 
revised criteria for orthopedic and neurologic manifestations 
of a lower back disability.    

In October 2004, the veteran underwent a VA examination at 
which it was noted that range of motion testing was not 
affected by repetitive motion.  The veteran had 10 degrees of 
flexion without pain and 15 degrees with pain.  He had 5 
degrees of extension without pain and 10 degrees with pain.  
Lateral flexion right and left was 5 degrees without pain and 
10 degrees with pain.  Range of motion testing was not 
additionally limited by pain, fatigue, weakness, or lack of 
endurance.

The veteran underwent another VA examination in September 
2006 where he demonstrated forward flexion from 0-34 degrees, 
with pain after 34 degrees; he had extension from 0-26 
degrees with pain after 26 degrees.  The examiner indicated 
that the veteran could not tolerate repetitive motion 
exercises so none were attempted.  It was noted that the 
veteran took Percocet, Flexeril, and Motrin daily and steroid 
injections had provided some relief.  The veteran stated that 
he did not really have flare-ups as his pain was constant and 
predictable.  

Given the fact that the veteran had only 10 degrees of 
forward flexion without pain in 2004 and 34 degrees in 2006, 
the limitation of motion of the veteran's lumbar spine is 
clearly severe.  It is noted that the veteran had 34 degrees 
of motion without pain at his most recent examination, which 
exceeds the 30 degree limitation of motion required for a 40 
percent rating under the revised criteria; however, the 
examiner noted that the veteran's back was of such severity 
that he could not tolerate repetitive motion testing.  
38 C.F.R. § 4.40 and § 4.45 direct that functional loss due 
to pain or weakness, fatigability, incoordination or pain on 
use should be considered in conjunction with range of motion 
testing.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Since 
the veteran could not even attempt repetitive motion testing, 
the limitation of motion in his lumbar spine is clearly 
greater than is represented by the 34 degrees of forward 
flexion shown on the most recent examination.  Accordingly, 
the limitation of motion of the veteran's lumbar spine is 
considered to be severe under either the old or revised 
criteria, and consistent with a 40 percent rating.

As previously noted, evidence prior to October 2004, showed 
that at the veteran's VA examination in March 2000, no range 
of motion could be assessed with regard to the veteran's 
lower back as the veteran refused to cooperate with the 
examiner; and a subsequent VA treatment record (in September 
2002) showed that the veteran had full active range of motion 
in his back.  As such, the first time that the veteran 
demonstrated limitation of motion sufficient to warrant a 40 
percent rating under the revised criteria is the date of his 
VA examination in October 2004.  

In addition to the orthopedic ratings, neurologic 
manifestations of the veteran's back condition must also be 
assessed; which in this case show mild radiculopathy in each 
lower extremity.

At his VA examination in March 2000, the veteran reported 
having constant back pain with some radiation down his left 
side and a tingling sensation in his toes Nevertheless, 
pinprick sensation was intact, as no decreased pinprick 
sensation was noted over the lower extremities.  Deep tendon 
reflexes were 2+ (normal) bilaterally and motor strength was 
5+/5 in both lower extremities.  Nerve conduction studies 
were normal; and the veteran was diagnosed with left S1 
radiculopathy.  It was also noted that the veteran had a 
right abnormal H-reflex suggestive of an S1 radiculopathy.

In October 2000 the veteran presented for treatment 
complaining of pain radiating down both legs, and his 
Fosinopril was increased to 20mg four times per day.  
A VA treatment record from April 2001 indicated that the 
veteran presented for treatment complaining of spasms with 
radiation to his left leg, and in September 2002 the veteran 
again complained about back spasms with radiating pain.  
Nevertheless, the veteran had muscle strength that was 5/5 
against resistance; and straight leg raises were negative 
bilaterally.  

In April 2004 the veteran was noted to have a normal gait 
with an erect posture and no motor deficit.  The veteran had 
no focal tenderness in the entire spine.  Straight leg raises 
were positive at 30 degrees bilaterally; and deep tendon 
reflexes were 1/2+ and symmetrical in both lower extremities.

In October 2004, the veteran underwent a VA examination at 
which it was noted that he had a bilateral straight leg 
raising sign at less than 30 degrees.  He had no motor 
weakness and no sensory findings.  The veteran had absent 
Achilles reflexes, and his gait was antalgic.  The veteran 
was diagnosed with bilateral S1 radiculopathy. 

In March 2005, an EMG showed that the veteran's left calf was 
atrophied, his reflexes were normal, and he had a positive 
straight leg raises bilaterally.  The veteran was diagnosed 
with bilateral L5-S1 radiculopathy which was worse on the 
left.

The veteran underwent a VA examination in September 2006 at 
which he was noted to have weakness and numbness in his legs, 
but he had no bowel or bladder complaints.  Neurological 
testing showed decreased sensation in the veteran's left 
foot.  Sensation to light touch was intact throughout the 
lower extremities.  Motor strength was 3/5 bilaterally.  
Straight leg raises were positive bilaterally after only 5 
degrees of lift.  X-rays showed moderate or mild narrowing of 
disc space in the veteran's lumbar spine.  A second 
examination was scheduled to determine the severity of the 
decreased sensation in the veteran's lower extremities.  It 
was noted that the veteran had decreased sensation to light 
touch in his foot.  Sensation to pinprick was intact 
throughout the lower extremities.  It was noted that there 
was no significant decrease in sensation in the right lower 
extremity.  The examiner opined that the veteran had mild 
sensation loss in the left foot.

The evidence of record (including treatment records, 
examination reports and the veteran's testimony) clearly 
demonstrates the presence of radiculopathy in both of the 
veteran's lower extremities.  At the veteran's most recent VA 
examination, scheduled to evaluate the severity of his 
radiculopathy, the examiner found that the veteran had mild 
sensation loss in his left foot.  The veteran has also denied 
any bowel or bladder incontinence throughout the course of 
his appeal.  As such, no more than mild incomplete paralysis 
of the sciatic nerve is demonstrated which warrants only a 10 
percent evaluation for each lower extremity and does not 
provide for an evaluation greater than the 60 percent 
assigned by this decision.  




II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In the present case, required notice was provided by a 
letters dated in June 2006 and July 2006, which informed the 
veteran of all four elements required by the Pelegrini II 
Court as stated above, as well as informing him how 
disability ratings and effective dates were calculated.
 
The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the veteran was not given prior to the first 
adjudication of the claim, the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and ample time to respond to VA notices.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444. F.3d 1328 (Fed. Cir. 2006).  
Additionally, the veteran's claim was readjudicated by an 
April 2007 supplemental statement of the case following 
completion of the notice requirements.  

VA treatment records have been obtained.  The veteran was 
also provided with several VA examinations (the reports of 
which have been associated with the claims file).  
Additionally, the veteran testified at a hearing before the 
Board.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's 
duties to notify and assist have been met, there is no 
prejudice to the veteran in adjudicating this appeal.


ORDER

A 60 percent rating for the veteran's low back disability is 
granted as of October 2004, subject to the laws and 
regulations governing the award of monetary benefits.

A rating in excess of 40 percent for the veteran's low back 
disability prior to October 2004 is denied.   


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


